Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Furuya (JPH0815501).
Regarding claims 1-4: Furuya teach a chalcogenide glass comprising Te, in an amount as claimed, Ge in an amount as claimed and Ga in an amount as claimed (for example, see the Ge10As20Te70 and Si15Ge10As25Te50 glasses in the reference) and the following antireflection film formed thereon.

    PNG
    media_image1.png
    189
    373
    media_image1.png
    Greyscale

	The antireflection film labeled in the Figure above includes a lower-refractive index layer (4) and a higher refractive index layer (3) stacked alternately one on top of another in a total of two layers and the higher refractive index layer has a higher index than the lower index layer (see Pg. 4). The first layer (3) of the labeled antireflection film on a side facing the glass is Ge (see abstract, Pg. 4) and the outermost layer (4) of the labeled antireflection film is ZnS (see abstract, Pg. 4).
	The following points are noted. As layer 3 and 4 are themselves alternated high and low index materials, the two-layer sequence itself meets an antireflection film as claimed wherein layer 4 of Ge is the outermost layer of that film and Ge layer 3 is the first layer of that film. The Examiner points out that given that Applicants claim does not recite “consisting of” language, the claim does not exclude the presence of additional layers (i.e. such as layer 2 or 5) as long as there is a film therein having at least two alternated layers, one of high index and one of low index, wherein the outermost layer of said film and first layer of said film is as claimed. As this is clearly met by Furuya for reasons above, the claimed requirements are met. Additionally, even if Applicants argue against the above assertion or limit their claim to exclude layer 5, it is also noted that given that Furuya deposits their layers sequentially, one having ordinary skill would reasonably conclude layer 4 of Ge to be the outermost layer during at least intermediate processing (i.e. prior to the deposition of layer 5). 
Regarding claims 6 and 7: Furuya also teaches an infrared camera (optical element, IR sensor) using their glass (entire disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JPH0815501) in view of Kurihara (US Pub 20110244224).
	The manner in which Furuya was used to meet claim 1 fails to include an outermost layer being one of the metal oxides claimed, however, the Examiner notes the following.
	Furuya can also be interpreted as follows wherein layer 5 is a metal fluoride chosen from MgF2, YF3, etc. (see Pg. 3, par 1 for example), 

    PNG
    media_image2.png
    191
    392
    media_image2.png
    Greyscale

	As Kurihara, who similarly teaches an antireflection film on chalcogenide glass with a top layer being metal fluoride such as YF3, discloses that it is desirable to make a layer of SiO or SiO2 as an outermost layer on the metal fluoride to improve weather resistance (see 0031, 0055, Figure 5), it would have been obvious to one having ordinary skill at the time of invention to modify Furuya to include a layer of SiO or SiO2 as an outermost layer on their metal fluoride 5 for improved weather resistance.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
In summary, applicants continue to argue that Furuya does not teach the present invention because Furuya’s antireflection film is not just two layers 3 and 4 as asserted by the Office but instead, is a film of 4 layers with the outermost being layer 5.
This continues to not be persuasive. While the Examiner agrees that Furuya does teach an overall antireflection film of 4 layers having an outermost layer 5, this does not preclude the fact that within that 4 layer film structure exists a two layer structure that is itself considered an antireflection film as well. Specifically, Furuya’s article is shown below.

    PNG
    media_image1.png
    189
    373
    media_image1.png
    Greyscale

Given that layer 3 and 4 are themselves alternated high and low index materials meeting the claimed structure, the two-layer sequence itself meets an antireflection film as claimed and layer 4 of Ge is an outermost layer of that film and layer 3 is the first layer of that film. The Examiner points out that given that Applicants claim does not recite “consisting of” language, the claim does not exclude the presence of additional layers (i.e. such as layer 3 or 5) as long as there is a film therein, having at least two alternated layers, one of high index and one of low index, wherein the outermost layer and first layer of said film are as claimed. As this is clearly met by Furuya for reasons above, the claimed requirements are met. 
Additionally, although Applicants assert that their terminology of “outermost” is clear on its face, it is noted for the record that the claim does not recite outermost of the entire film coated glass material which would preclude an additional layer 5, it only recites outermost of an antireflection film. In the instant case, although the reference may discuss a 4 layer structure as an antireflection film, layers 3 and 4 themselves within the reference’s 4 layer structure meet Applicants’ claimed antireflection film structure and would as such, be expected to provide antireflection and be an antireflection film as claimed. 
Further, although Applicants assert that the reference does not teach a first layer as claimed because Furuya’s first layer is layer 2 made of Al2O3, Applicants are reminded that Furuya’s layer 3, not layer 2, was the layer relied upon for meeting the “first layer” as claimed as it is the first layer of the two-layer (layers 3 and 4) antireflection film structure discussed above. It is noted that although the claim may recite “first layer”, the claim does not recite that the layer has to be in direct contact with the glass to preclude layer 2. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784